Citation Nr: 0904763	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied service connection for PTSD.  
The Veteran perfected a timely appeal of this determination 
to the Board.

In November 2008, the Veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in obtaining credible 
evidence to corroborate his alleged stressor, such as a 
request for corroborating information from the U.S. Army and 
Joint Service Records Research Center (JSRRC).  In order for 
VA to attempt to verify an alleged stressor, at a minimum, 
the Veteran must provide a stressor that can be documented.  
M21-1MR, Part IV.ii.1.D.14.d.  If the Veteran refers to a 
casualty in his statement, JSRRC requires the full name and 
unit designation of the casualty.  See Id.; see also, JSRRC 
Stressor Verification Guide, Section V.

In this case, the Veteran's claimed stressor involves seeing 
the dead body of his friend, Jim Anderson, who served in the 
MACV unit with the Veteran, in August or September of 1972 in 
Hue.  VA has not yet attempted to verify the Veteran's 
claimed stressor through contacting the JSSRC.  As the 
Veteran has provided VA with the full name of a casualty, a 
general date and place, and a unit of assignment, the matter 
must be remanded for VA to attempt to verify the Veteran's 
claimed stressor by contacting JSSRC.

Accordingly, the case is REMANDED for the following action:

1.	The RO should prepare a letter asking 
JSRRC to provide all available 
information that might corroborate the 
Veteran's alleged in-service stressor 
involving the death of his friend Jim 
Anderson, of MACV, occurring in August 
or September of 1972 near Hue.  If the 
Veteran clarifies any of this 
information, the RO should change such 
information accordingly prior to 
submitting it to JSRRC.  Any records 
produced by such efforts should be 
associated with the claims folder.  Any 
unsuccessful attempts to obtain such 
records should also be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




